Citation Nr: 0618687	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a combined service-connected evaluation of 50 
percent from December 7, 1998, to September 21, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

From December 7, 1998, to September 21, 2003, service 
connection was in effect for a left ankle disability, rated 
at 30 percent; a left knee disability, rated at 10 percent; 
and hypertension, rated at 10 percent.


CONCLUSION OF LAW

A combined service connected evaluation of 50 percent is not 
warranted from December 7, 1998, to September 21, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a combined service connected 
evaluation of 50 percent for the period from December 7, 
1998, to September 21, 2003.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), are not applicable to 
the veteran's claim.  Those provisions pertain to VA's duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also include a duty to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. 

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal. 


Legal Criteria

Multiple service-connected disabilities are combined using 
the Combined Ratings Table.  See 38 C.F.R. § 4.25.  The 
disabilities are first arranged in the exact order of their 
severity, beginning with the greatest disability and then 
combined with use of the Combined Ratings Table.  The degree 
of the first disability is read in the left column and the 
degree of the other in the top row, whichever is appropriate.  
The figures appearing in the space where the column and row 
intersect represent the combined value of the two.  This 
combined value is then converted to the nearest number 
divisible by 10, and combined values ending in 5 are adjusted 
upward.  

Thus, with a 50 percent disability and a 30 percent 
disability, the combined value will be found to be 65 
percent, but the 65 percent must be converted to 70 percent 
to represent the final degree of disability.  

Similarly, with a disability of 40 percent, and another 
disability of 20 percent, the combined value is found to be 
52 percent, but the 52 percent must be converted to the 
nearest degree divisible by 10, which is 50 percent.  If 
there are more than two disabilities, the disabilities will 
also be arranged in the exact order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value will be 
combined with the degree of the third disability (in order of 
severity).  38 C.F.R. § 4.25 (a).

Analysis

In this case, during the period from December 7, 1998, to 
September 21, 2003, the veteran's service-connected disorders 
consisted of a left ankle disorder (30 percent disabling); a 
left knee disorder (10 percent disabling); and hypertension 
(10 percent disabling).

Applying the above evaluations to the Combined Ratings Table 
results in a value of 37 for the combination of 30 percent 
for the left ankle and 10 percent for the left knee.  The 
value of 37 is then combined with 10 percent for 
hypertension, with a resulting 43 percent evaluation.  
Converting the 43 percent result to the nearest degree 
divisible by 10 results in a 40 percent combined evaluation.  
See 38 C.F.R. § 4.25(b).

The calculation of a combined evaluation is a matter of law.  
In a case such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1996).  Here, the claim for a 50 percent 
combined evaluation is without legal merit and must be 
denied.


ORDER

A combined service connected evaluation of 50 percent, for 
the period from December 7, 1998, to September 21, 2003, is 
denied



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


